Mubdock, /., dissenting: Sections 23 (u) and 22 (k) were enacted in order to require a divorced wife to report amounts received by her periodically, and to allow the divorced husband, who made the periodic payments, to deduct them. Here, amounts which the husband might have paid periodically over several years were not paid in that manner, but, instead, he actually paid them as a lump sum, pursuant to the decree of the court. Neither justice nor the purpose for which these provisions were enacted would justify allowing the husband to deduct the $19,000 paid in 1944 or require the petitioner to include that amount in her income. If the husband could have stalled off the wife long enough, he could have paid her the entire amount at one time and gotten a deduction for it under the reasoning of the majority, while the wife would have been forced to pay the high taxes on the lump sum, results which Congress never intended.